DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I and Species PB (claims 11-12 and Fig. 3) in reply to the Restriction/Election Requirement Filed on July 25, 2022 is acknowledged. The traversal is on the grounds that Group I encompass claims 11, 12, 21-29 and 35-37, since claims 11-12 and 21-29 depend directly or indirectly from claim 11, and claim 35 substantially includes all of the limitations of claim 11, and since claims 36-37 depend from claims 35. The Applicant further argues that, “… whether something "can be used" in a process is not the same as whether something "can be made" in a process. Thus, the Office Action has not satisfied the requisite burden.” Applicant Further argues, “the Action fails to identify mutually exclusive aspects of the listed species” and the Election of Species Requirement should be overcome and withdrawn. The Applicant argues that the search of all of the Applicant’s claims and embodiments would prove no undue burden on the Examiner since Group I and Group II, and all embodiments would require the same field of search as they do not show mutual exclusivity.
The Examiner agrees regarding the Restriction Requirement but disagrees regarding the Species Election. The Examiner notes an error in the original Election/Restriction Requirement mailed June 20, 2022. Group I should have been claims 11-12, 21-29, and 35-37; Group II should have been claims 20 and 30-34. Therefore claims 11-12, 21-29, and 35-37 will be pending in this application. The embodiments as noted in the Restriction/Election Requirement are three patentably distinct species with different and diverse structures. This is not found persuasive because the device of Species PA (Figure 1) is drawn to an embodiment with a sole with profiled elements, through with a second sole is injected, the device of Species PB (Figure 3) is drawn to an embodiment with a sole with a flexible sock element and an injected sole element having a stiffening element below the arch of the foot, and the device of Species PC (Figures 4A-C) is drawn to an embodiment with a sole with a flexible sock element and an injected sole element having a stiffening element below the arch of the foot and studs. These are at least three separate embodiments with different structures and thus would require three separate searches. While some of the classification areas of Search could potentially overlap, each species would require a different total Search, and thus would pose a serious search burden upon the Examiner.
Upon further review of the disclosure, the Examiner finds that claim 23 will be withdrawn as claim 23 recites a “profile element”, which is a feature exclusive to Species PA. Only Figure 1 supports a profile element (as seen in Species PA Fig. 1 #120). Therefore, claim 23 will be withdrawn by the Examiner for being drawn to a non-elected species.
Thus the Examiner finds that the Election/Restriction Requirement will stand pursuant to 37 CFR 1.142(b). Accordingly, claims 11-12 and 20-37 are pending in this application with an action on the merits to follow regarding claims 11-12, 21-29, and 35-37.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 27, and 35 (and claims 22, 28, and 36-37 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21, 27, and 35 recite the limitation “clipped” on line 4, line 3, and line 4, respectively, which is a limitation that is not well-known in the art and is not described in the written description so as to allow one of ordinary skill in the art ascertain what “clipped” means. With regards to the written description, there is stated, “may be clipped on” in ¶0045, ¶00102, and ¶00124, however none of these statements specify what the limitation “clipped” means. Further, the Applicant’s Drawings do not clarify what “clipped” is/are and do not show it. For examination purposes, “clipped” will mean “attached to”.
Clarification is respectfully requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 27, and 35 (and claims 22, 28, and 36-37 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 27, and 35, is/are indefinite as it/they recite(s) “clipped”. It is unclear how one of ordinary skill in the art is supposed to ascertain what the meaning of the word “clipped” is, since the written disclosure does not define it. In shoemaking, generally, the word “clipped” or “clipping” refers to the removal of excess material from around a sole’s edge. However, that definition does not make sense in this recitation. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “attached”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 21-22, 24-27, and 35-37, as best can be understood, is/are rejected under 35 U.S.C. 102(1) as being anticipated by Ferreira 3246068.
Regarding Independent Claim 11, Ferreira discloses a sole (Figs. 1-4, #17/20/22/30 comprising: at least one first sole element (Figs. 1-3, #20); at least one second sole element (Figs. 1-3, #22); wherein the at least one second sole element is injected through the at least one first sole element (Fig. 2; Col. 2, l. 56 – Col. 3, l. 12).  
Regarding Claim 12, Ferreira discloses a shoe comprising the sole according to claim 11 (Figs. 1-4).
Regarding Claim 21, Ferreira discloses the sole according to claim 11, further comprising: a flexible sock element (Ferreira Annotated Fig. 2); and a reinforcing element (Fig. 3, #22’) injected onto the flexible sock element (Fig. 2 shows the injection of #22’); wherein the at least one first sole element is injected or clipped onto the reinforcing element (Fig. 2 shows first sole element #20 is at least partially attached to the reinforcing element #22’); and wherein the at least one second sole element is injected through the at least one first sole element (Fig. 2; Col. 2, l. 56 – Col. 3, l. 12) such that the at least one second sole element penetrates the first sole element (Fig. 2) to provide a form-fitting connection (Fig. 2 shows a form fitting connection) between the first sole element and the second sole element (Fig. 2; Fig. 2; Col. 2, l. 56 – Col. 3, l. 12) and the at least one second sole element extends to the reinforcing element (Figs. 2 shows a cross-section of element #20 extending to reinforcing element #22’) and secures the first sole element to the reinforcing element (Fig. 2; Col. 2, l. 56 – Col. 3, l. 12).  
Regarding Claim 22, Ferreira discloses the sole according to claim 21, wherein at least one of: the at least one second sole element forms at least a portion of an outsole element (Fig. 3 shows #23 [which is a portion of the second sole element #22] remains inside of the first sole element #20); or at least a part of the at least one second sole element remains in the at least one first sole element (Fig. 3).  
Regarding Claim 24, Ferreira discloses the sole according to claim 11 wherein at least one of: the at least one second sole element forms an outsole element; or the at least one second sole element comprises at least one of the following synthetic materials: polyamide, polyether-block-amide, polyvinylchloride, polyurethane, and polyvinylchloride (Col. 1, l. 19-33).
Regarding Claim 25, Ferreira discloses the sole according to claim 11, wherein the at least one first sole element is arranged at a flexible sock element (Ferreira Annotated Fig. 2).
Regarding Claim 26, Ferreira discloses the sole according to claim 25, wherein the flexible sock element comprises a textile (Col. 1, l. 35-41).
Regarding Claim 27, Ferreira discloses the sole according to claim 25, further comprising a reinforcing element (Fig. 3, #22’) injected (Fig. 2 shows the injection of #22’) relative to the flexible sock element (Fig. 2), wherein the at least one first sole element arranged at the flexible sock element is injected or clipped onto the reinforcing element (Fig. 2 shows first sole element #20 is at least partially attached to the reinforcing element #22’) .
Regarding Independent Claim 35, Ferreira discloses a sole comprising: a flexible sock element (Ferreira Annotated Fig. 2) having an upper region (Ferreira Annotated Fig. 2) and a sole portion (Ferreira Annotated Fig. 2); a reinforcing layer (Fig. 3, #22’) injected onto the sole portion of the flexible sock element (Fig. 2 shows the injection of #22’); at least one first sole element injected or clipped onto the reinforcing layer (Fig. 2 shows first sole element #20 is at least partially attached to the reinforcing element #22’); and at least one second sole element injected through the at least one first sole element (Fig. 2; Col. 2, l. 56 – Col. 3, l. 12) such that the at least one second sole element penetrates the at least one first sole element (Fig. 2) to provide a form-fitting connection (Fig. 2 shows a form fitting connection) between the at least one first sole element and the reinforcing layer (Fig. 2; Fig. 2; Col. 2, l. 56 – Col. 3, l. 12), and the at least one second sole element extends to the reinforcing layer to secure the at least one first sole element to the reinforcing layer (Fig. 2; Col. 2, l. 56 – Col. 3, l. 12).  
Regarding Claim 36, Ferreira discloses the sole according to claim 35, wherein at least one of: the at least one second sole element forms at least a portion of an outsole element (Fig. 3 shows #23 [which is a portion of the second sole element #22] remains inside of the first sole element #20); or the at least one second sole element comprises a stiffening element located at a region below an arch of a foot.
Regarding Claim 37, Ferreira discloses the sole according to claim 35, wherein the at least one second sole element injected through the at least one first sole element extends (Ferreira Annotated Fig. 2) beyond a bottom periphery of the shoe (Ferreira Annotated Fig. 2) and at least partially upward around at least a portion of an upper of the shoe (Ferreira Annotated Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira as applied to claims 11, 25, and 27 above, and further in view of Flemming US 4858343.
Regarding Claim 28, Ferreira discloses the sole according to claim 11, 25, and 27, wherein the sole comprises the reinforcing element, but does not expressly discloses that the reinforcing element has a Shore-A hardness of approximately 25 to 75.
Flemming teaches an injection molded sole element (Col. 2, l. 7-9) for a shoe (Abstract) that has a reinforcing element (Fig. 1, #4) that has a Shore-A hardness of approximately 25-75 (Col. 2, l. 66 – Col. 3, l. 9).
Both Ferreira and Flemming teach analogous inventions in the art of shoes with injection molded parts. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Ferreira with the teachings of Flemming such that the reinforcing element would have a Shore-A hardness of approximately 25-75 so that, “the actual outsole is kept as thin as possible, while still being able to withstand the occurring loads.” (Flemming, Col. 3, l. 15-24)
Regarding Claim 29, Ferreira discloses the sole according to claim 11, wherein the sole comprises the at least one first sole element and the at least second sole element, but does not expressly discloses that the at least first sole element comprises a Shore-A hardness of approximately 55 to 95 and the at least one second sole element comprises a Shore-A hardness of approximately 70 to 90.
Flemming teaches an injection molded sole element (Col. 2, l. 7-9) for a shoe (Abstract) that has a first sole element (Fig. 1, #1) that has a Shore-A hardness of approximately 25-75 (Col. 2, l. 66 – Col. 3, l. 9) and a second sole element (Fig. 4, #13) that has a Shore-A hardness of approximately 70-90 (Col. 2, l. 66 – Col. 3, l. 9).
Both Ferreira and Flemming teach analogous inventions in the art of shoes with injection molded parts. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Ferreira with the teachings of Flemming such that the reinforcing element would have a Shore-A hardness of approximately 25-75 so that, “the actual outsole is kept as thin as possible, while still being able to withstand the occurring loads.” (Flemming, Col. 3, l. 15-24)


    PNG
    media_image1.png
    436
    920
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cali US 3375537 teaches a shoe sole
Bade US 4787156 teaches a shoe sole
Foffano US 5955017 teaches a shoe sole
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                             
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732